Order entered January 28, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01691-CV

DAVID W. BARNETT, M.D., INDIVIDUALLY AND D/B/A TEXAS NEUROSURGERY,
                               Appellant

                                               V.

             JAMES TIMOTHY EDGE AND MAI LYNETT EDGE, Appellees

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-04671-A

                                           ORDER
       We GRANT appellant’s January 23, 2014 unopposed motion for extension of time to file

brief and ORDER the brief be filed no later than February 16, 2014. Appellant is cautioned that

no further extensions will be granted absent exigent circumstances.




                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE